Exhibit 10.12

AMENDMENT TO THE

PEPSICO PENSION EQUALIZATION PLAN

DOCUMENT FOR THE 409A PROGRAM

The PepsiCo Pension Equalization Plan document for the 409A Program is hereby
amended as set forth below, effective as of the “Effective Time” as defined in
Amendment No. 1 below.

 

1. The definition of “Key Employee” in Section 2.1(t) is amended by adding the
following new paragraph (4) at the end thereof:

“(4) Identification of Key Employees On and After the Effective Time.
Notwithstanding the foregoing, for the periods on and after the Effective Time
(as defined in subparagraph (iii) below), Key Employees shall be identified as
follows:

(i) For the period that begins on the Effective Time and ends on March 31, 2010,
Key Employees shall be identified by combining the lists of Key Employees of all
members of the PepsiCo Organization as in effect immediately prior to the
Effective Time. The foregoing method of identifying Key Employees is intended to
comply with Treas. Reg. § 1.409A-1(i)(6)(i), which authorizes the use of an
alternative method of identifying specified employees that complies with Treas.
Reg. §§ 1.409A-1(i)(5) and -1(i)(8) and Section VII.C.4.d of the Preamble to the
Final Regulations under Section 409A of the Code, which permits “service
recipients to simply combine the pre-transaction separate lists of specified
employees where it is determined that such treatment would be administratively
less burdensome.”

(ii) For periods beginning on or after April 1, 2010, Key Employees under any
plan or arrangement sponsored by a member of the PepsiCo Organization that is
subject to Section 409A of the Code shall be identified in accordance with an
alternative method of identifying Key Employees under Treas. Reg. §
1.409A-1(i)(5) adopted on a global basis by the Company for all such plans and
arrangements, or if no such alternative method is adopted, in accordance with
the default method for identifying Key Employees under Treas. Reg. §
1.409A-1(i)(1), (2), (3) and (4).

(iii) For purposes of this paragraph (4), “Effective Time” means the earlier of
(x) the Effective Time as defined in the Agreement and Plan of Merger dated as
of August 3, 2009, among PepsiAmericas, Inc., PepsiCo, Inc., and Pepsi-Cola
Metropolitan Bottling Company, Inc., and (y) the Effective Time as defined in
the Agreement and Plan of Merger dated as of August 3, 2009, among The Pepsi
Bottling Group, Inc., PepsiCo, Inc., and Pepsi-Cola Metropolitan Bottling
Company, Inc.”

 

1



--------------------------------------------------------------------------------

PEPSICO, INC. By:  

  /s/ Cynthia M. Trudell

      Cynthia M. Trudell Title:  

    Senior Vice President and

    Chief Personnel Officer

Date:       2/18/2010

 

APPROVED: By:  

  /s/ Stacy L. DeWalt

      PepsiCo, Inc. Law Department

 

2